DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 4, 10, 17 and 19 have been amended. 
Claims: 2-3, 5-9, 11-16, 18 and 20 have not been amended. 


Response to Arguments
Applicant’s arguments filed 11/19/20 with regards to claims 1-20 have been fully considered but they are not persuasive.    


	APPLICANT’S ARGUMENTS:
The applicant argues that Greenfield in view of Bar does not teach or suggest “wherein the user activity data relates to internet activity and indicates a web site or mobile application accessed by the user; comparing the geographic data for the media request and the user activity data to determine whether the venue associated with the geographic location is related to the web site or mobile application accessed by the user” because Greenfield discusses using historical information that includes the geographical location history “of a human user or user device” and the location information of the user or device …. and Bar does not address the deficiencies of Greenfield … and Bar’s comparison of geographic locations of the user-related activity “wherein the user activity data relates to internet activity and indicates a web site or mobile application accessed by the user; comparing the geographic data for the media request and the user activity data to determine whether the venue associated with the geographic location is related to the web site or mobile application accessed by the user” and argues that the same reasons against the dependent claims (See Pages 7-10 of Applicant’s Arguments filed on 11/19/20).

	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  The teachings of Greenfield and Bar does disclose the applicant’s argued limitations of “wherein the user activity data relates to internet activity and indicates a web site or mobile application accessed by the user; comparing the geographic data for the media request and the user activity data to determine whether the venue associated with the geographic location is related to the web site or mobile application accessed by the user” as will be apparent in the following explanations provided below. 

 	The examiner directs the applicant to the highlighted portions of Greenfield, [0015], [0040] & [0065] seen below:

[0015] According to another aspect of the invention, a subscriber profile associated with the account identifier may be accessed. This subscriber profile may include location history data for the various identifiers associated with the subscriber account, and a separate process may analyze the historical information in order to determine whether the location history is consistent with use by a member of the account household. If the analysis concludes the location history is not consistent with expectations for an authorized member of the household, the service provider may flag the user identifier or user device as potentially unauthorized. In one embodiment, this flag may be used to automatically prevent further access by the user identifier or user device. In another embodiment, this flag may be used to generate an alert to personnel at the service provider, to investigate the potentially unauthorized access. In yet another embodiment, the flag may be used to automatically generate a warning message to, or to solicit additional information from, the user or subscriber.



[0040] In one embodiment, access from within the subscribing household may be determined by recognizing that the user has accessed the cable service via a device provisioned to the subscribing household. For example, the service provider may deliver services to the subscribing household via a cable modem. As is well-known to practitioners skilled in the art, a user device accessing services via the internet may be provisioned with an IP address using the DHCP protocol. When the device requests an IP address from the DHCP server, the request may be tagged by an element in the network as having entered the network via the subscriber household's cable modem. This allows the DHCP server to identify the subscriber household in which the user device is located, and to log the IP address assigned to the user device as associated with that subscriber household. As is well-known to those skilled in the art, such techniques are routinely used to create audit trails. Subsequent access to authenticated services, such as email or internet-based television, can be logged, and access from within the subscriber household can be definitively confirmed.


[0065] An example of the operation of a preferred embodiment of the present invention, illustrated in FIG. 5, is now provided. A user, John Smith, is a member of the Smith household, which holds a subscription for cable television service from a service provider. John's service plan includes a service allowing him to access cable television over the internet from any location around the world by logging in to a service provider website with a username (such as "john") and password associated with his account. John logs in to his account using the username and password and accesses cable television service over the internet from his home in Arlington, Va. (zip code 22201) on Jan. 1, 2009 at 7:03 pm EST using his laptop. In one embodiment, John's username and password may be the same username and password John uses to access an email account provided to him by the service provider.


As can be seen from the highlighted portions of Greenfield, [0015] discloses the subscriber profile may include location history data and a separate process may analyze the historical information to determine whether the location history is consistent with use (i.e. indicates obviousness that an analysis and comparison is performed to determine whether the current geographic data and user activity data of the media request is authentic or precise or the same as that of the historical information) by a member of the account household and if the analysis concludes the location history is not consistent with expectations (i.e. indicates obviousness that a generating in view of comparing is performed in concluding that an authenticity that the current location is not the same as the expected baseline authentic location) for an authorized member of the household, the service provider may flag the user or user device as potentially unauthorized and Greenfield, [0040] discloses a user device accessing services via the internet (i.e. reads on user activity data relates to internet activity) may be provisioned with an IP address (i.e. reads on geographic data) and subsequent access to authenticated services such as email (i.e. reads on mobile application) or internet based television (i.e. reads on mobile application) can be logged and access from within the subscriber household can be confirmed (i.e. indicates obviousness that determining subscriber household location authenticity of the request is performed) and Greenfield, [0065] discloses a user John Smith is a member of the smith household which holds a subscription for cable television service from a service provider and john’s service plan includes a service allowing him to access cable television over the internet from any location around the  (i.e. indicates obviousness that the service requested corresponds to an application and a website). 
 In addition, Merriam-Webster’s Dictionary defines “authentic” as conforming to an original and defines “precise” as strictly conforming to a pattern, standard or convention which indicates to one of ordinary skill in the art to recognize and find obvious that a determination of whether an element such as geographic data is precise or authentic would involve a comparison between a current element geographic data against a previous element or pattern of geographic data such as those disclosed by Greenfield and such one of ordinary skill in the art to recognize and find obvious that an analysis and a comparison is performed between a location of the current request as well as the internet activity of an email service application or an internet television service application against an expected location and internet activity related to the household that is stored in the required pattern of usage in order to determine whether the current location and activity is consistent and the same as the baseline authentic location which clearly reads on “wherein the user activity data relates to internet activity and indicates a web site or mobile application accessed by the user; comparing the geographic data for the media request and the user activity data to determine whether the venue associated with the geographic location is related to the web site or mobile application accessed by the user”.

	Furthermore, the examiner directs the applicant to the highlighted portions of Bar, [0054], [0069] & [0082]-[0083] seen below:

[0082] In an embodiment, the authenticity score for a current user reflects a statistical similarity to or compatibility with a persona model for a legitimate user. For example, suppose a persona model specifies certain communication networks used by the legitimate user, a set of one or more user devices associated with the legitimate user, locations at certain times of day for the legitimate user (such as hubs, described herein), and patterns of browsing or application usage. An embodiment of authenticity score determiner 292 may conduct an analysis on user-related activity information for a current user to determine whether the current user is using one of the communication networks specified in the persona model, whether the current user is using one of the user devices identified in the persona model, whether the current user is at one of the frequented locations (i.e., hubs) identified in the persona model, and/or the degree of similarity between the current user's browsing or application usage and the patterns in the persona model. Based on that analysis, an authenticity score may be determined for the current user. In some embodiments, where the authenticity score is low, or if the current user requests access to a secure computing resource that requires a higher authenticity score in order to access, authenticity verification 290 (or security challenge generator 294) may determine a security challenge to present to the current user. 

 
[0083] In some embodiments, an authenticity score may be determined based on a combination or one or more of: user-related activity or behavior pattern analysis; successful login efforts by the user (e.g. logging in to a device, an account, service, a password manager, a credentials vault, etc.); successfully supplying biometric credentials (e.g. fingerprint, eye-pattern, face recognition signal(s)); compliance with organization policies or rules that may be established by a system administrator; location, IP address, and/or network connection (such as an "on premise" network connection), which may be considered a user-related activity pattern in some instances; human-verification challenges (e.g., Captcha): or information received from third-party applications or services, which may be specified or authorized by the legitimate user, in some instances. In some embodiments, the contribution or input of each of these towards determine the authenticity score may be specified in the user settings or preferences 243, in persona model logic 230, or may be pre-determined based on an organization's (e.g., an employer's, school's or institution's) policy, such as a corporate policy or business rule. Further, in some embodiments, one or more of these inputs to determining an authenticity score may be weighted; for example, information from third-party applications or services may be weighted less than other inputs, in some instances, as described herein. 


[0069] Semantic information analyzer 262 may also be used to characterize contextual information associated with the user activity event, such as determining that a location associated with the activity corresponds to a hub or venue of interest to the user (such as the user's home, work, gym, or the like) based on frequency of user visits. For example, the user's home hub may be determined (using semantic analysis logic) to be the location where the user spends most of her time between 8 PM and 6 AM.) Similarly, the semantic analysis may determine time of day that correspond to working hours, lunch time, commute time, etc. Similarly, the semantic analysis may categorize the activity as being associated with work or home, based on other characteristics of the activity (e.g. a batch of online searches about chi-squared distribution that occurs during working hours at a location corresponding to the user's office may be determined to be work-related activity, whereas streaming a movie on Friday night at a location corresponding to the user's home may be determined to be home-related activity). In this way, the semantic analysis provided by semantic information analyzer 262 may provide other relevant features of the user activity events that may be used for determining user-related activity patterns. For example, where the user activity comprises visiting CNN.com over lunch and the semantic analysis determines that the user visited a news-related website over lunch, a pattern of user activity may be determined indicating that the user routinely visits news-related websites over lunch, even though the user may only visit CNN.com occasionally.



[0054] In some embodiments, such as the embodiment shown in system 200, user-related activity detector 282 includes functionality for logging application activity and/or browsing activity. This functionality may be embodied as client-side applications or services that run on each user device associated with a user, and in some embodiments may run in conjunction with applications or inside (or as a part of) applications, such as within a browser or as a browser plug-in or extension. In such embodiments, an application activity logger (not shown), in general, manages logging of a user's application (or app) activity, such as application download, launch, access, use (which may include duration), file access via the application, and in-application user activity (which may include application content). Browse activity logger (not shown), in general, manages logging of a user's browse activity, such as websites visited, social media activity (which may include browse-type activity conducted via specific browsers or apps like the Facebook.RTM. app, Twitter.RTM. app, Instagram.RTM. app, Pinterest.RTM. app, etc.) content downloaded, files accessed, and other browse-


As can be seen from the highlighted portions of Bar, [0082]-[0083] discloses an authenticity score (i.e. reads on a value representing authenticity) may conduct an analysis on user related activity information for a current user to determine whether the current user is at one of the frequented locations identified in the persona model (i.e. indicates obviousness that a comparison between user location and the locations identified in the persona model) and/or the degree of similarity between the current user’s browsing or application usage (i.e. reads on user activity relates to internet activity and indicates a mobile application) and the patterns in the persona model and discloses an authenticity score may be determined based on a combination or one or more of user related activity or behavior pattern analysis, successful login efforts by the user, location, IP address, etc. (i.e. indicates obviousness that any of one of or a combination of the indicated criteria including the location can be utilized in determining the authenticity score) and Bar, [0069] discloses determining that a location associated with the activity corresponds to a hub or venue of interest such as the user’s home based on the frequency of user visits and Bar, [0054] discloses user  which therefore indicates to one of ordinary skill in the art to recognize and find obvious that a comparison is performed between a location and activity of the current request and a baseline authentic location and activity stored in the persona model in order to determine the authenticity score to determine if the request is authentic or precise and if the score is below a threshold, then the location of the request is not authentic as it does not match the corresponding location stored in the persona model and based on the comparison and authenticity score determines whether user or user device is authorized to access the requested service which therefore also reads on applicant’s argued limitations of “wherein the user activity data relates to internet activity and indicates a web site or mobile application accessed by the user; comparing the geographic data for the media request and the user activity data to determine whether the venue associated with the geographic location is related to the web site or mobile application accessed by the user”. 


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 





Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claim 16 is objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US Patent Publication 2011/0167440 herein after .

Regarding claim 1 and claim 17 and claim 19, Greenfield discloses:
A method comprising: and A system comprising: a memory; a processing device communicatively coupled to the memory, the processing device configured to: and A non-transitory computer-readable storage medium programmed to include instructions that, when executed by a processing device, cause the processing device to: receiving, from a device, a media request and geographic data for the media request, wherein the device initiates the media request and is associated with the geographic data; (Greenfield, [0030] discloses the service provider may track user identifiers, device identifiers, account identifiers, and locations from which the requests, accesses and/or connections where made (i.e. reads on media request and geographic data for media request) and determine whether the user or device requesting access to the service (i.e. indicates obviousness that the service provider receives both the media request and geographic data for media request) has established a pattern of use that is consistent or inconsistent with that of an authorized user for each user id and/or device id; Greenfield, [0027] discloses the request includes user information such as a user identifier and device identifier and the service provider continues to track the location of the user by tracking packets to and from the user device marked with a network address such an IP address assigned to the user device (i.e. indicates obviousness that IP addresses are geographic data utilized to determine location and that IP address is included in each transmission of the user device such as the media service request); Greenfield, [0040] discloses when the device requests an IP address from the DHCP server, the request is tagged by an element in the network as having entered the network via the subscriber cable modem which allows the DHCP server to identify the subscriber household in which the user device is located and to log the IP address assigned to the user device as associated with that subscriber household (i.e. indicates obviousness that the location of user device is mapped to IP address) and subsequent access to authenticated services such as email or internet based television can be logged and access from within the subscriber household can be definitely confirmed (i.e. indicates obviousness that access service request for email or internet TV is determined to be from the subscriber household location using IP address); Greenfield, [0035] discloses location analysis are used to identify improper sharing of credentials by geo-locating IP address (i.e. indicates obviousness IP addresses are geographic data utilized to determine location) used to access services and determining that there is a regular pattern of use at different locations that cannot be explained by a single user roaming from location to location.  Therefore one of ordinary skill in the art would recognize and find obvious that the service request to access media such as email and internet TV includes the geographic data IP address which is utilized in determining whether the user or device requesting access to the service is consistent or inconsistent with that of an authorized user for each user id and/or device id and furthermore, one of ordinary skill in the art would recognize and find obvious that complex devices such as those in the invention would include memory, software programs and processor in order to be able to implement the various functionalities).
and wherein the geographic data is associated with a geographic location of a venue; (Greenfield, [0040] discloses identify the subscriber household in which the user device is located and to log the IP address (i.e. reads on geographic data) assigned to the user device as associated with that subscriber household (i.e. reads on venue); Greenfield, [0031] discloses location tracking confirming multiple subscriber devices together at specific times and for certain durations may be found to be sufficient to confirm a family relationship validating common membership to a subscriber household even if location within the home cannot be directly determined).
analyzing user activity data associated with a user of the device initiating the media request, wherein the user activity data relates to internet activity and indicates a web site or mobile application accessed by the user; comparing the geographic data for the media request and the user activity data to determine whether the venue associated with the geographic location is related to the web site or mobile application accessed by the user; and generating, in view of the comparing, (Greenfield, [0015] discloses the subscriber profile may include location history data and a separate process may analyze the historical information to determine whether the location history is consistent with use (i.e. indicates obviousness that an analysis and comparison is performed to determine whether the current geographic data and user activity data of the media request is authentic or precise or the same as that of the historical information) by a member of the account household and if the analysis concludes the location history is not consistent with expectations (i.e. indicates obviousness that a generating in view of comparing is performed in concluding that an authenticity that the current location is not the same as the expected baseline authentic location) for an authorized member of the household, the service provider may flag the user or user device as potentially unauthorized; Greenfield, [0040] discloses a user device accessing services via the internet (i.e. reads on user activity data relates to internet activity) may be provisioned with an IP address (i.e. reads on geographic data) and subsequent access to authenticated services such as email (i.e. reads on mobile application) or internet based television (i.e. reads on mobile application) can be logged and access from within the subscriber household can be confirmed (i.e. indicates obviousness that determining subscriber household location authenticity of the request is performed); Greenfield, [0065] discloses a user John Smith is a member of the smith household which holds a subscription for cable television service from a service provider and john’s service plan includes a service allowing him to access cable television over the internet from any location around the world by logging in to a service provider website (i.e. indicates obviousness that the service requested corresponds to an application and a website); Greenfield, [0035] discloses location analysis may additionally be used to identify improper sharing of credentials by geo-locating IP addresses used to access services (i.e. indicates obviousness that the geographic data is related to internet location accessed by the user) and determining that there is a regular pattern of use at different locations that cannot be explained by a single user roaming from location to location; Greenfield, [0030]-[0031] discloses the service provider may track user identifiers, device identifiers, account identifiers, and locations from which the requests, accesses and/or connections where made and determine whether the user or device requesting access to the service has established a pattern of use that is consistent or inconsistent with that of an authorized user for each user id and/or device id and discloses location tracking may be used to determine the integrity of a user or user device is either suspect or clearly illegitimate if a usage pattern associated with the user or user device is impossible such as if the user or user device requests access to a service from New York at a certain time (i.e. indicates obviousness of a previous historical user activity data associated with the user of the device) and from California an hour later (i.e. indicates obviousness of a current service media request); Greenfield, [0028] discloses the service provider uses the user information and the device information (i.e. indicates obviousness of a current media request information) to determine based on information gathered during prior requests, access sessions and periods of connection (i.e. indicates obviousness of a previous user activity data) if the user or user device has established a minimum presence in the subscribing household associated with the user account identifier and the determination is made by evaluating a pattern of usage of the user that is tracked by the service provider against a required pattern of usage defined in the service provider policy and if the user device has satisfied the requirements of the policy the user or user device is authorized to access the service.  Therefore one of ordinary skill in the art would recognize and find obvious that an analysis and a comparison is performed between a location of the current request as well as the internet activity of an email service application or an internet television service application against an expected location and internet activity related to the household that is stored in the required pattern of usage in order to determine whether the current location and activity is consistent and the same as the baseline authentic location and activity wherein the current request is an internet activity that indicates the internet location IP address of the user and wherein the internet location IP address is utilized to determine a geographic location.  Merriam-Webster’s Dictionary defines “authentic” as conforming to an original and defines “precise” as strictly conforming to a pattern, standard or convention).
Greenfield discloses the service provider uses information such as the locations from which the requests, accesses and connection where made in the current service request and compared with a previous pattern of activity and use in order to determine whether to allow the user to access the requested service but fails to explicitly disclose that a value is generated based on a comparison and therefore fails to disclose “and generating, in view of the comparing, 
	In a related field of endeavor, Bar discloses:
(Bar, [0082]-[0083] discloses an authenticity score (i.e. reads on a value representing authenticity) may conduct an analysis on user related activity information for a current user to determine whether the current user is at one of the frequented locations identified in the persona model (i.e. indicates obviousness that a comparison between user location and the locations identified in the persona model) and/or the degree of similarity between the current user’s browsing or application usage (i.e. reads on user activity relates to internet activity and indicates a mobile application) and the patterns in the persona model and discloses an authenticity score may be determined based on a combination or one or more of user related activity or behavior pattern analysis, successful login efforts by the user, location, IP address, etc. (i.e. indicates obviousness that any of one of or a combination of the indicated criteria including the location can be utilized in determining the authenticity score); Bar, [0069] discloses determining that a location associated with the activity corresponds to a hub or venue of interest such as the user’s home based on the frequency of user visits; Bar, [0054] discloses user related activity detector includes functionality for logging application activity and browsing activity and this functionality may be embodied as client-side applications or services that run on each user device associated with a user and an application activity loggers manages logging of a user’s application activity and browse activity logger manages logging of a user’s browse activity such as websites visited, etc. conducted via specific browsers or apps; Bar, [0024] discloses when the authenticity score indicates a current user may not be the legitimate user such as when the score falls below a certain threshold (i.e. indicates obviousness that a value indicates whether geographic data is authentic or precise); Bar, [0022] discloses user-related activity of a current user may be monitored and compared to the user-persona model of the legitimate user (i.e. indicates obviousness that a comparing and matching current user information with previous activity information stored in persona model is performed) and based on the comparison an authenticity confidence score for the current user may be computed according to a statistical similarity or difference to a persona model of the legitimate user (i.e. indicates obviousness that an authenticity score is generated based on the comparison and matching of information) and the authenticity confidence score may be determined as needed using various input user-data sensed, detected or otherwise determined via the user device; Bar, [0015] discloses the authenticity score may be monitored continuously or periodically by an application or service such as in the cloud (i.e. indicates obviousness that a cloud server performs the monitoring and checking) or may be checked as needed by such an application or service when the current user attempts to access sensitive data applications or services (i.e. reads on a media request); Bar, [0006] discloses embodiments described improve the user computing device and their operation as well as applications and services operating on these devices by improving their security, efficiency and reliability; Bar, [0059] discloses activity features determiner receives user activity or related information and analyzes the received information to determine a set of one or more features associated with the user activity including location of the user device during the user activity, venue related information associated with the location, user device related features such as device type including desktop, tablet, mobile phone, etc.  Therefore one of ordinary skill in the art would recognize and find obvious that a comparison is performed between a location and activity of the current request and a baseline authentic location and activity stored in the persona model in order to determine the authenticity score to determine if the request is authentic or precise and if the score is below a threshold, then the location of the request is not authentic as it does not match the corresponding location stored in the persona model and based on the comparison and authenticity score determines whether user or user device is authorized to access the requested service.  Merriam-Webster’s Dictionary defines “authentic” as conforming to an original and defines “precise” as strictly conforming to a pattern, standard or convention).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Greenfield to incorporate the teachings of Bar for the purpose of improving providing the system with a means to classify and determine the results of the comparison and determine whether the information are authentic (i.e. Bar, [0082]-[0083]) as well as utilizing techniques that further improves security, efficiency and reliability (i.e. Bar, [0006]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to 
Regarding claim 2 and claim 18 and claim 20, Greenfield in view of Bar discloses:
The method of claim 1 and The system of claim 17 and The non-transitory computer-readable storage medium of claim 19, wherein the device is a mobile device (Greenfield, Fig. 1 & [0026] discloses the user device may be a cell phone; Greenfield, [0048] discloses handheld devices such as PDAs or portable music players).
and wherein the media request is for a media item and is initiated by an application executing on the mobile device (Greenfield, [0039] discloses the service provider may require that cable service such as either email service or internet based television service be requested or accessed; Greenfield, [0065] discloses logging in to a service provider website; Bar, [0052] discloses user device activity such as launching applications, opening a browser (i.e. application) and navigating to a website, etc.  Therefore one of ordinary skill in the art would recognize and find obvious that the mobile device would need to include an application to be launch such as a browser in order to enable the mobile device to communicate via the internet and navigate the website and be able to receive the requested email service or internet television service).
Regarding claim 3, Greenfield in view of Bar discloses:
The method of claim 1, wherein the media request comprises entity data and the geographic data, wherein the geographic data represents the geographic location where the media request was initiated and the entity data represents an entity that initiated the media request, wherein the entity data comprises at least one of a user identifier, an  or a mobile device identifier (Greenfield, [0030] discloses the service provider may track user identifiers, device identifiers, (i.e. entity data comprises at least one of a user identifier, or a mobile device identifier) account identifiers, and locations from which the requests, accesses and/or connections where made (i.e. geographic data represents a location where the media request was initiated) and determine whether the user or device requesting access to the service has established a pattern of use that is consistent or inconsistent with that of an authorized user for each user id and/or device id; Greenfield, [0027] discloses the request includes user information such as a user identifier and device identifier).
Regarding claim 4, Greenfield in view of Bar discloses:
The method of claim 1, wherein the user activity data comprises events indicating access to the web site associated with the venue or an application associated with a venue (Greenfield, [0065] discloses logging in to a service provider website; Greenfield, [0039] discloses the service provider may require that cable service such as either email service (i.e. email web site) or internet based television service (i.e. internet television web site) be requested or accessed; Bar, [0023] discloses attempting to access a secure application or service such as a Bank’s website (i.e. application associated with a Bank which is a venue); Bar, [0024] discloses a mobile banking application; Bar, [0059] discloses activity features determiner receives user activity or related information and analyzes the received information to determine a set of one or more features associated with the user activity including location of the user device during the user activity, venue related information associated with the location, user device related features such as device type including desktop, tablet, mobile phone, etc.).
Regarding claim 5, Greenfield in view of Bar discloses:
The method of claim 2, wherein the internet activity comprises internet activity local to the mobile device that initiated the media request (Greenfield, [0063] discloses the subscriber profile may contain a list of users and devices associated with the subscriber account and rules and exceptions for service access for each user, device, etc. (i.e. indicates a plurality of user activity data for a plurality of devices corresponding to a subscriber account); Greenfield, [0060]-[0061] discloses user devices may also be validated as belonging to a subscribing household for example John frequently uses a particular laptop to log into a service (i.e. activity local to the device that initiated the media request) provided by the service provider and discloses John buys a new laptop and accesses a service (i.e. activity remote from the device that initiated the media request using a new laptop) provided by the service provider; Bar, [0059] discloses activity features determiner receives user activity or related information and analyzes the received information to determine a set of one or more features associated with the user activity including location of the user device during the user activity, venue related information associated with the location, user device related features such as device type including desktop, tablet, mobile phone, etc.  Therefore one of ordinary skill in the art would recognize and find obvious that user activity data comprises internet activity data for multiple different devices that includes a local activity for a device that initiated a request and activity remote from the device that initiated the request wherein the devices includes various types of devices including a desktop device, a mobile device, etc.).
Regarding claim 6, Greenfield in view of Bar discloses:
The method of claim 2, wherein the internet activity comprises internet activity of a desktop device that is remote from the mobile device that initiated the media request (Greenfield, [0063] discloses the subscriber profile may contain a list of users and devices associated with the subscriber account and rules and exceptions for service access for each user, device, etc. (i.e. indicates a plurality of user activity data for a plurality of devices corresponding to a subscriber account); Greenfield, [0060]-[0061] discloses user devices may also be validated as belonging to a subscribing household for example John frequently uses a particular laptop to log into a service (i.e. activity local to the device that initiated the media request) provided by the service provider and discloses John buys a new laptop and accesses a service (i.e. activity remote from the device that initiated the media request using a new laptop) provided by the service provider; Bar, [0059] discloses activity features determiner receives user activity or related information and analyzes the received information to determine a set of one or more features associated with the user activity including location of the user device during the user activity, venue related information associated with the location, user device related features such as device type including desktop, tablet, mobile phone, etc.  Therefore one of ordinary skill in the art would recognize and find obvious that user activity data comprises internet activity data for multiple different devices that includes a local activity for a device that initiated a request and activity remote from the device that initiated the request wherein the devices includes various types of devices including a desktop device, a mobile device, etc.).
 	Regarding claim 7, Greenfield in view of Bar discloses:
The method of claim 1, wherein analyzing the user activity data comprises: receiving events that represent activity of one or more users, wherein the events are (Greenfield, [0030] discloses the service provider may track user identifiers, device identifiers, account identifiers, and locations from which the requests, accesses and/or connections where made and determine (i.e. identifying and matching) whether the user or device requesting access to the service has established a pattern of use that is consistent or inconsistent with that of an authorized user for each user id (i.e. event pattern of previous user activity data associated with a user of the device) and/or device id; Greenfield, [0063] discloses the subscriber profile may contain a list of users and devices associated with the subscriber account and rules and exceptions for service access for each user, device, etc. (i.e. indicates a plurality of user activity data for a plurality of devices corresponding to a subscriber account); Greenfield, [0060]-[0061] discloses user devices may also be validated as belonging to a subscribing household for example John frequently uses a particular laptop to log into a service (i.e. activity local to the device that initiated the media request) provided by the service provider and discloses John buys a new laptop and accesses a service (i.e. activity remote from the device that initiated the media request using a new laptop) provided by the service provider; Bar, [0022] discloses user-related activity of a current user may be monitored and compared to the user-persona model of the legitimate user and based on the comparison an authenticity confidence score for the current user may be computed according to a statistical similarity or difference to a persona model of the legitimate user (i.e. identifying and matching) and the authenticity confidence score may be determined as needed using various input user-data sensed, detected or otherwise determined via the user device; Bar, [0059] discloses activity features determiner receives user activity or related information and analyzes the received information to determine a set of one or more features associated with the user activity including location of the user device during the user activity, venue related information associated with the location, user device related features such as device type including desktop, tablet, mobile phone, etc.  Therefore one of ordinary skill in the art would recognize and find obvious that user activity data comprises activity data for multiple different devices that includes a local activity for a device that initiated a request and activity remote from the device that initiated the request which are compared to the required pattern or usage to determine whether to provide the requested service).
 	Regarding claim 8, Greenfield in view of Bar discloses:
The method of claim 7, wherein matching the identified user with one or more of the events is a deterministic match that matches login data on the device with login data associated with the events (Greenfield, [0030] discloses the service provider may track user identifiers such as email addresses, usernames and passwords (i.e. login data), device identifiers, account identifiers, and locations from which the requests, accesses and/or connections where made and determine (i.e. identifying and matching) whether the user or device requesting access to the service has established a pattern of use that is consistent or inconsistent with that of an authorized user for each user id (i.e. event pattern of previous user activity data associated with a user of the device) and/or device id; Bar, [0022] discloses user-related activity of a current user may be monitored and compared to the user-persona model of the legitimate user and based on the comparison an authenticity confidence score for the current user may be computed according to a statistical similarity or difference to a persona model of the legitimate user (i.e. identifying and matching) and the authenticity confidence score may be determined as needed using various input user-data sensed, detected or otherwise determined via the user device; Bar, [0104] discloses the login credentials (i.e. login data) supplied by the current user are used as an input into the authenticity mechanism). 
Regarding claim 9, Greenfield in view of Bar discloses:
The method of claim 7, wherein matching the identified user with one or more of the events is a probabilistic match that determines a match in view of an IP address history and activity token history of both the device and the remote device, wherein the activity token history is based on one or more web browser cookie. (Bar, [0082]-[0083] discloses an authenticity score (i.e. value representing authenticity) may conduct an analysis on user related activing information for a current user to determine whether the current user is at one of the frequented locations identified in the persona model, etc. and discloses an authenticity score may be determined based on a combination or one or more of user related activity or behavior pattern analysis, successful login efforts by the user, location, IP address (i.e. successful login activity history together with its corresponding IP address history), etc.; Greenfield, [0066] discloses a cookie (i.e. activity token is a web browser cookie) for the purpose of recognizing John’s laptop and may identify the laptop by receiving the cooking during the login process.  Therefore one of ordinary skill in the art would recognize and find obvious that the comparison would be implemented using criteria such as the successful login history that corresponds to an activity token browser cookie history together with the IP address history).
 	Regarding claim 10, Greenfield in view of Bar discloses:
The method of claim 1, wherein comparing the geographic data and the user activity data comprises: identifying the geographic location based on the geographic data of the media request; determining the geographic location is associated with the venue; and detecting whether the internet activity relates to the web site or the mobile application for the venue (Greenfield, [0065] discloses logging in to a service provider website; Greenfield, [0039] discloses the service provider may require that cable service such as either email service (i.e. email web site or application) or internet based television service (i.e. internet television web site or application) be requested or accessed; Bar, [0059] discloses activity features determiner receives user activity or related information and analyzes the received information to determine a set of one or more features associated with the user activity including location of the user device during the user activity, venue related information associated with the location, user device related features such as device type including desktop, tablet, mobile phone, etc.; Bar, [0023] discloses attempting to access a secure application or service such as a Bank’s website (i.e. application associated with a Bank which is a venue).  Therefore one of ordinary skill in the art would recognize and find obvious that a determination that the geographic location is associated with a venue when accessing the web site in order for the system to be able to determine and provide the venue-related information associated with the location when accessing the Bank venue’s website).
Regarding claim 11, Greenfield in view of Bar discloses:
The method of claim 1, further comprising, assigning the value representing the authenticity of the geographic data to the media request, wherein the value represents the probability the geographic data for the media request is imprecise (Bar, [0082]-[0083] discloses an authenticity score (i.e. value representing authenticity) may conduct an analysis on user related activing information for a current user to determine whether the current user is at one of the frequented locations identified in the persona model (i.e. indicates comparison between user location and the locations identified in the persona model), etc. and discloses an authenticity score may be determined based on a combination or one or more of user related activity or behavior pattern analysis, successful login efforts by the user, location, IP address, etc. (i.e. indicates any of one of or a combination of the indicated criteria including the location can be utilized in determining the authenticity score); Bar, [0024] discloses when the authenticity score indicates a current user may not be the legitimate user such as when the score falls below a certain threshold (i.e. value indicating that geographic data is imprecise); Bar, [0022] discloses user-related activity of a current user may be monitored and compared to the user-persona model of the legitimate user (i.e. comparing and matching current user information with previous activity information stored in persona model) and based on the comparison an authenticity confidence score for the current user may be computed according to a statistical similarity or difference to a persona model of the legitimate user (i.e. authenticity score is generated based on the comparison and matching of information) and the authenticity confidence score may be determined as needed using various input user-data sensed, detected or otherwise determined via the user device; Bar, [0015] discloses the authenticity score may be monitored continuously or periodically by an application or service such as in the cloud (i.e. cloud server performs the monitoring and checking) or may be checked as needed by such an application or service when the current user attempts to access sensitive data applications or services (i.e. media request); Bar, [0006] discloses embodiments described improve the user computing device and their operation as well as applications and services operating on these devices by improving their security, efficiency and reliability.  Therefore one of ordinary skill in the art would recognize and find obvious that a comparison is performed between a location of the current request and a location stored in the persona model in order to determine the authenticity score and if the score is below a threshold, then the location of the request is imprecise or fraudulent as it does not match the corresponding location stored in the persona model.  Applicant’s Specification, [0017] discloses “Traditional advertisement systems may be susceptible to phones or other devices submitting advertisement requests with intentionally imprecise (e.g. fraudulent) geographic information to increase the value associated with displaying the advertisement on a phone” and Applicant’s Specification, [0032] discloses “The comparison may identify one or more correlations, such as whether the user activity accessed a venue’s website and whether the geographic data of the media request indicates the user previously or subsequently visited a geographic location associated with the venue” which appears to indicate that the claimed imprecise geographic information is directed towards fraudulent geographic information that does not match or correspond to the information indicating the previous geographic location of the user activity).
Regarding claim 13, Greenfield in view of Bar discloses:
The method of claim 11, further comprising, fulfilling the media request when the value indicates the geographic data for the media request is authentic, wherein fulfilling the media request comprises initiating the transmitting of a media item to the device (Greenfield, [0068] discloses the service provider tracks whether each request for service (i.e. plurality of media request including a first and second media request) is authorized or unauthorized based on the tracked information; Greenfield, [0066] discloses upon successful validation (i.e. request is authentic), the service provider allows John access to the cable television service (i.e. initiating the transmitting of a media item to the device); Bar, [0016] discloses if the authenticity score indicates that the current user is likely legitimate (i.e. a value indicates the geographic data for the second media request is authentic), then access to sensitive information, secure applications, service or computing resources are provided (i.e. initiating the transmitting of a media item to the device); Bar, [0082]-[0083] discloses an authenticity score (i.e. value representing authenticity) may conduct an analysis on user related activing information for a current user to determine whether the current user is at one of the frequented locations identified in the persona model, etc. and discloses an authenticity score may be determined based on a combination or one or more of user related activity or behavior pattern analysis, successful login efforts by the user, location, IP address, etc.).
Regarding claim 14, Greenfield in view of Bar discloses:
The method of claim 1, further comprising: receiving a plurality of media requests associated with one or more mobile devices; classifying the plurality of media requests into one or more groups based on geographic data (Greenfield, [0068] discloses the service provider tracks whether each request for service (i.e. plurality of media request) is authorized or unauthorized (i.e. classified as authorized or unauthorized) based on the tracked information; Greenfield, [0030] discloses the service provider may track user identifiers, device identifiers, account identifiers, and locations from which the requests, accesses and/or connections where made and determine whether the user or device requesting access to the service has established a pattern of use that is consistent or inconsistent with that of an authorized user for each user id and/or device id; Bar, [0082]-[0083] discloses an authenticity score may conduct an analysis on user related activing information for a current user to determine whether the current user is at one of the frequented locations identified in the persona model, etc. and discloses an authenticity score may be determined based on a combination or one or more of user related activity or behavior pattern analysis, successful login efforts by the user, location, IP address, etc.).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US Patent Publication 2011/0167440 herein after referenced as Greenfield) in view of Bar et al. (US Patent Publication 2017/0289168 herein after referenced as Bar) and further in view of Marez et al. (US Patent Publication 2007/0276943 herein after referenced as Marez).  

Regarding claim 12, Greenfield in view of Bar discloses:
The method of claim 11 (see claim 11).  Greenfield in view of Bar discloses utilizing a similarity threshold of communication parameters in determining as to whether the request is authorized or unauthorized but fails to disclose “further comprising, removing the media request when the value representing the authenticity of the geographic data exceeds a threshold.”  
In a related field of endeavor, Marez discloses:
removing the media request when the value representing the authenticity of the geographic data exceeds a threshold (Marez, [0030]-[0031] discloses an acceptable characteristic threshold is utilized as a criteria to determine whether or not the tagged modem is a clone and if the difference in the communication characteristic is within the acceptable threshold limit and does not exceed the threshold the suspected clone modem may continue its registration process (i.e. indicates the media registration request is continued when not exceeding different threshold) and if the communication characteristic does exceed the threshold, the suspected cloned modem is identified as a clone and removed from the polling list preventing the device from maintaining future communication (i.e. removing the media request when the value representing the authenticity of the geographic data exceeds a threshold); Marez, [0019] discloses providing services to cable modem as it initializes; Marez, [0003] discloses cable television networks (i.e. indicates television media services).  Therefore one of ordinary skill in the art would recognize and find obvious that a registration process is a request for a service such as a media service offered by the cable television network and said request is removed when the difference value exceeds the threshold).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Greenfield in view of Bar to incorporate the teachings of Marez for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of determining whether to allow a service request by comparison to a threshold as taught by Bar) with another known element (i.e. performing a process of determining whether to allow a service request by comparison to a threshold, wherein the threshold is a difference threshold and the request is removed when exceeding the threshold as taught by Marez) to obtain the predictable result of the system performing a process of determining whether to allow a service .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US Patent Publication 2011/0167440 herein after referenced as Greenfield) in view of Bar et al. (US Patent Publication 2017/0289168 herein after referenced as Bar) and further in view of Anand et al. (US Patent Publication 2014/0324964 herein after referenced as Anand).  

Regarding claim 15, Greenfield in view of Bar discloses:
The method of claim 14, wherein classifying the plurality of media requests based on the geographic data comprises: identifying a set of the plurality of media requests that correspond to a mobile device of the one or more mobile devices; determining motion of the mobile device 
and grouping the media request into one of the groups based on the comparing (Greenfield, [0031] discloses location tracking may be used to determine the integrity of a user or user device (i.e. determining authenticity) is either suspect or clearly illegitimate if a usage pattern associated with the user or user device is impossible such as if the user or user device requests access to a service from New York at a certain time and from California an hour later (i.e. set of requests comprising request from New York and request from California); Bar, [0059] discloses activity features determiner is generally responsible for determining activity related features associated with the user related activity for identifying patterns of user activity which may be used for generating a personal model including position / motion / orientation related information about the user device (i.e. indicates criteria includes motion information about the user device); Bar, [0082]-[0083] discloses an authenticity score may conduct an analysis on user related activing information for a current user to determine whether the current user is at one of the frequented locations identified in the persona model (i.e. indicates comparison between criteria such as current motion of the mobile device and the previous motions identified in the persona kinematic model), etc. and discloses an authenticity score may be determined based on a combination or one or more of user related activity or behavior pattern analysis, successful login efforts by the user, location, IP address, etc.; Bar, [0024] discloses when the authenticity score indicates a current user may not be the legitimate user such as when the score falls below a certain threshold (i.e. grouping the request as not being legitimate); Bar, [0022] discloses user-related activity of a current user may be monitored and compared to the user-persona model of the legitimate user and based on the comparison an authenticity confidence score for the current user may be computed according to a statistical similarity or difference to a persona model of the legitimate user and the authenticity confidence score may be determined as needed using various input user-data sensed, detected or otherwise determined via the user device.  Therefore one of ordinary skill in the art would recognize and find obvious that the comparison would include a motion of the mobile device compared against a personal kinematic model in order to determine and group the mobile devices as being authentic and authorized requests or not authentic and unauthorized requests).
	Greenfield in view of Bar discloses determining the motion of the mobile device but fails to explicitly disclose that the determination of the motion is based on the previous sets of media requests and therefore fails to disclose “determining motion of the mobile device based on the geographic data of the set of media requests;”.
	In a related field of endeavor, Anand discloses:
determining motion of the mobile device based on the geographic data of the set of media requests; (Anand, [0040] discloses if the system detects for a predetermined time period that a high probability exists that the member is in a given location that is not listed as the members home location, the system may infer that the member has moved (i.e. determining motion based on the geographic data of the set of the current given location and the home location); Anand, [0079] discloses receiving a request to login to an account (i.e. media request) belonging to a member and determining a geographic location from an IP address (i.e. geographic data) used to make the request and determining the probability that the member would be in the geographic location and responsive to determining that the probability is less than the predetermined threshold, flagging the login attempt as a fraudulent attempt; Anand, [0020] discloses the social networking service then cluster the transaction records so that transaction records with similar geographic locations are clustered together such as locations within a predetermined geographical radius from each other and low scoring location clusters are removed and the scores are normalized to create a probability distribution for each location that indicates the probability based upon the transaction records collected that the member is in that geographic location).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Greenfield in view of Bar to incorporate the teachings of Anand for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of determining motion of the user device as taught by Bar) with another known element (i.e. performing a process of determining motion of the user device, wherein the motion is determined based on the geographic location as taught by Anand) to obtain the predictable result of the system performing a process of determining motion of the user device (i.e. as taught by Bar & Anand) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645